Citation Nr: 0611968	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  04-03 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than March 24, 
2003 for the award of service connection for diabetes 
mellitus.  

2.  Entitlement to an initial disability rating in excess of 
20 percent for service-connected diabetes mellitus.

3.  Entitlement to an increased rating for a service-
connected shrapnel wound scar of the left lower leg, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).  



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to May 
1971.  He served in Vietnam and was awarded the Combat Action 
Ribbon and the Purple heart medal.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

Procedural history

In a December 1982 RO rating decision, service connection was 
granted for a shrapnel wound of the left lower leg.  A 
noncompensable disability rating was assigned.  In April 
1994, service connection was granted for PTSD; a 30 percent 
disability rating was assigned. 

In a June 2003 rating decision, the RO increased the rating 
for the veteran's shrapnel wound scar of the left leg to 10 
percent, denied a rating in excess of 30 percent for PTSD, 
and denied entitlement to TDIU.  In July 2003, the veteran 
disagreed with the RO's decision.  A Statement of the Case 
was issued in December 2003, and the veteran perfected his 
appeal of these issues by submitting a substantive appeal (VA 
Form 9) in January 2004.  

In a December 2003 rating decision, the RO granted service 
connection for diabetes mellitus, effective March 24, 2003, 
and assigned an initial 20 percent rating.  In July 2004, the 
veteran disagreed with the initial rating assigned by the RO, 
as well as the effective date of the award of service 
connection for diabetes mellitus.  A Statement of the Case 
addressing these matters was issued in January 2005, and the 
veteran perfected an appeal by submitting a substantive 
appeal (VA Form 9) later that month.  

Representation

The veteran was originally represented in his appeal by 
Richard LaPointe, Esq.  In a February 2006 letter, the Board 
advised the veteran that Mr. LaPointe had retired from the 
practice of law and was no longer to authorized to represent 
claimants before VA.  The Board notified the veteran of his 
representation options, indicating that he could represent 
himself, appoint an accredited service organization to 
represent him, or select another attorney or agent.  The 
Board advised the veteran that if he did not respond within 
30 days, it would be assumed that he wished to proceed pro 
se.  Having received no response from the veteran, the Board 
will proceed with consideration of the veteran's appeal on 
the assumption that he wishes to remain unrepresented.  


FINDINGS OF FACT

1.  The veteran filed his initial claim of entitlement to 
service connection for diabetes mellitus on March 24, 2003.

2.  The competent medical evidence of record indicates that 
the veteran's service-connected diabetes requires a 
restricted diet and the use of oral hypoglycemic agents, with 
no restriction of activities.

3.  The competent medical evidence of record indicates that 
the veteran's superficial shrapnel wound scar of the left 
lower leg is manifested by sensitivity to touch.

4.  The competent medical evidence of record indicates that 
the veteran's  PTSD is productive of virtually no industrial 
impairment, but rather such is caused by non service-
connected alcohol abuse and personality disorder.    

5.  Service connection is currently in effect for PTSD (rated 
as 30 percent disabling); diabetes mellitus (rated as 20 
percent disabling); and a shrapnel wound scar of the left 
lower leg (rated as 10 percent disabling).  The veteran's 
combined disability rating is 50 percent.

6.  The evidence does not demonstrate that the veteran's 
service-connected disabilities render him unable to secure or 
retain substantially gainful employment, nor do they render 
impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 24, 
2003 for the award of service connection for diabetes 
mellitus have not been met.  38 U.S.C.A. 
§§ 5101(a), 5110(a) (West 2002); 38 C.F.R. §§ 3.1(p), 3.155, 
3.381, 3.400(b) (2005).

2.  The criteria for an initial rating in excess of 20 
percent for diabetes mellitus have not been met.   38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2005). 

3.  The criteria for a rating in excess of 10 percent for a 
shrapnel wound scar of the left lower leg are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R.  §§ 4.114, Diagnostic 
Code 7338, 4.118, Diagnostic Code 7804 (2005).

4.  The criteria for a rating in excess of 30 percent for 
PTSD have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2005).

5.  The criteria for entitlement to TDIU have not been met, 
including on an extraschedular  basis.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321,  3.340, 3.341, 4.16, 4.19 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks increased ratings for his service-connected 
diabetes mellitus shrapnel wound scar of the left lower leg, 
and PTSD.  He also seeks entitlement to TDIU and an earlier 
effective date for the award of service connection for 
diabetes.  Neither the veteran nor his former attorney 
submitted any specific arguments in support of his appeal.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the  
pertinent law and regulations and their application to the 
facts and evidence. 

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (the VCAA) 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The veteran's former attorney submitted pre-printed forms 
alleging in the most vague and general terms that the RO 
violated the provisions of the VCAA.  The attorney's non-
specific arguments are useless.  Nonetheless, it is the 
Board's responsibility to determine whether the VCAA has been 
complied with.  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) 
(West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  Second, the RO must inform the claimant 
of the information and evidence the VA will seek to provide.  
See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) 
(2005).  Third, VA must inform the claimant of the 
information and evidence the claimant is expected to provide.  
See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) 
(2005).  Finally, VA must request that the claimant provide 
any evidence in his possession that pertains to the claim.  
See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) 
(2005).  

A review of the record indicates that in April 2003 and 
January 2004, the RO provided the veteran with letters which 
were specifically intended to address the requirements of the 
VCAA with reference to his claims.  The April 2003 letter 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims for increased ratings 
for PTSD and a shrapnel wound scar, and entitlement to TDIU.  
The January 2004 VCAA letter advised the veteran of the 
information and evidence needed to substantiate and complete 
his claim for an increased rating for diabetes.  Both letters 
advised the veteran what part of the necessary evidence he 
was to provide and what part VA would attempt to obtain for 
him.  The letters also advised the veteran that he should 
submit or identify any additional medical reports in support 
of his claim.  

The Board notes that in Dingess v. Nicholson, No. 01-1917 
(U.S. Vet. App. March 3, 2006), the Court held that a claim 
of entitlement to service connection consists of five 
elements:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date.  
Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.

In this case, element (1), veteran status, is not in dispute.  
Elements (2) and (3) are also not at issue, as service 
connection is already in effect for the disabilities 
considered in this case.  With respect to element (4), degree 
of disability, as discussed above, the veteran has received 
adequate notification with respect to this element.  With 
respect to element (5), effective date, the Board finds that 
any lack advisement as to this element is harmless error, 
because the matter of an effective date is not at issue 
before the Board with respect to the increased rating and 
TDIU claims.  With respect to the claim of entitlement to an 
earlier effective date for diabetes mellitus, the RO provided 
the veteran with the necessary information in the January 
2005 Statement of the Case.  

The Board acknowledges that in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the Court held that under the notice 
provision of the VCAA a claimant must be given notice of the 
evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  In this 
case, the veteran was provided with a VCAA notice prior to 
the initial rating decision on his claims for increased 
ratings for PTSD, a scar, and entitlement to TDIU.  He was 
not, however, provided such a notice prior to the initial 
rating decision on the issue of service connection for 
diabetes mellitus.  

Nonetheless, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No 05-7157 (Fed. Cir. April 5, 2006) [due 
process concerns with respect to VCAA notice must be pled 
with specificity].  Following the issuance of the January 
2004 VCAA letter, the veteran was afforded an ample 
opportunity to respond and to submit or identify evidence 
pertinent to his diabetes claims.  The RO then readjudicated 
the claims in January 2005 statement of the case.  For the 
reasons set forth above, and given the facts of this case, 
the Board finds that no further notification action is 
necessary.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  

VA has obtained, and associated with the veteran's claims 
file, his service medical records.  The record also contains 
reports of post-service VA medical treatment.  VA also 
afforded the veteran medical examinations in May 2003 and 
April 2004.  The reports of these examinations are thorough 
and provide sufficient information upon which to rate the 
veteran's disabilities.  See Massey v. Brown, 7 Vet. App. 204 
(1994) [holding that VA medical examination reports must 
provide sufficient reference to the pertinent schedular 
criteria].

For the reasons set forth above, the Board finds that the 
development of this claim on appeal has been consistent with 
the provisions of the VCAA, without any error that would 
affect the essential fairness of this adjudication.  Again, 
the veteran has not argued otherwise.  Accordingly, the Board 
will proceed to a decision on the merits.  

1.  Entitlement to an effective date earlier than March 24, 
2003 for the award of service connection for diabetes 
mellitus.  

The veteran seeks an effective date earlier than the 
currently assigned March 24, 2003 for service connection for 
diabetes mellitus.  He has presented no cogent argument in 
support of this claim.

Pertinent law and regulations

Effective dates - service connection 

Unless otherwise provided, the effective date for an award of 
service connection and disability compensation, based on an 
original claim, is the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(l) 
(West 2002); 38 C.F.R. § 3.400(b)(2) (2005).

Under 38 U.S.C. § 5101(a), a specific claim must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA.  See also 38 C.F.R. § 
3.151(a).  A claim is defined as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2005).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2005).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that "[s]ection 5101(a) is a clause 
of general applicability and mandates that a claim must be 
filed in order for any type of benefit to accrue or be 
paid."  Thus, before VA can adjudicate an original claim for 
benefits, the claimant must submit a written document 
identifying the benefit and expressing some intent to seek 
it.  See also Brannon v. West, 12 Vet. App. 32 (1998).

Effective dates - liberalizing legislation

Where compensation is awarded or increased pursuant to a 
liberalizing law, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the act 
or administrative issue.  38 C.F.R. § 3.114(a).

If a claim is reviewed on the initiative of VA within 1 year 
from the effective date of the law or VA issue, or at the 
request of a claimant received within 1 year from that date, 
benefits may be authorized from the effective date of the law 
or VA issue.  38 C.F.R. § 3.114(a)(1).  

If a claim is reviewed on the initiative of VA more than 1 
year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of administrative determination of entitlement.  38 
C.F.R. § 3.114(a)(2).

If a claim is reviewed at the request of the claimant more 
than 1 year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of receipt of such request.  38 C.F.R. § 
3.114(a)(3).  

In order for a claimant to be eligible for a retroactive 
payment, however, the evidence must show that the claimant 
met all eligibility criteria for the liberalized benefit on 
the effective date of the liberalizing law or VA issue and 
that such eligibility existed continuously from that date to 
the date of claim or administrative determination of 
entitlement.  See 38 C.F.R. § 3.114(a) (2005); see also McCay 
v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F3d 1577, 
1581 (Fed. Cir. 1997).

Effective dates - Nehmer class members

Effective dates for disability compensation awarded to Nehmer 
class members is set forth at 38 C.F.R. § 3.381.  Under that 
regulation, a Nehmer class member is a Vietnam veteran who 
has a covered herbicide disease.  Covered herbicide diseases 
include Type 2 Diabetes [also known as type II diabetes 
mellitus or adult-onset diabetes)].  See 38 C.F.R. § 
3.381(b).  

Under 38 C.F.R. § 3.381, if a Nehmer class member is entitled 
to disability compensation for a covered herbicide disease, 
the effective date of the award will be as follows:  

(1)  If VA denied compensation for the same covered herbicide 
disease in a decision issued between September 25, 1985 and 
May 3, 1989, the effective date of the award will be the 
later of the date VA received the claim on which the prior 
denial was based or the date the disability arose, except as 
otherwise provided in paragraph (c)(3) of this section.  A 
prior decision will be construed as having denied 
compensation for the same disease if the prior decision 
denied compensation for a disease that reasonably may be 
construed as the same covered herbicide disease for which 
compensation has been awarded.  Minor differences in the 
terminology used in the prior decision will not preclude a 
finding, based on the record at the time of the prior 
decision, that the prior decision denied compensation for the 
same covered herbicide disease.

(2) If the class member's claim for disability compensation 
for the covered herbicide disease was either pending before 
VA on May 3, 1989, or was received by VA between that date 
and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease, the effective date of the award will be the 
later of the date such claim was received by VA or the date 
the disability arose, except as otherwise provided in 
paragraph (c)(3) of this section.  [It is noted that the 
effective date for the regulation which added diabetes 
mellitus as a disease presumptively due to in-service 
exposure to herbicides is May 8, 2001.  
See Liesegang v. Secretary of Veterans Affairs, 312 F.3d 1368 
(Fed. Cir. 2002)].  

A claim will be considered a claim for compensation for a 
particular covered herbicide disease if:

     (i) The claimant's application and other supporting 
statements and submissions may reasonably be viewed, under 
the standards ordinarily governing compensation claims, as 
indicating an intent to apply for compensation for the 
covered herbicide disability; or (ii) VA issued a decision on 
the claim, between May 3, 1989 and the effective date of the 
statute or regulation establishing a presumption of service 
connection for the covered disease, in which VA denied 
compensation for a disease that reasonably may be construed 
as the same covered herbicide disease for which compensation 
has been awarded.

(3) If the class member's claim referred to in paragraph 
(c)(1) or (c)(2) of this section was received within one year 
from the date of the class member's separation from service, 
the effective date of the award shall be the day following 
the date of the class member's separation from active 
service.

(4)  If the requirements of paragraph (c)(1) or (c)(2) of 
this section are not met, the effective date of the award 
shall be determined in accordance with §§ 3.114 and 3.400.

38 C.F.R. § 3.816(c) (2005).

Factual Background

In March 2003, the veteran submitted an Application for 
Increased Compensation Based on Unemployability (VA Form 21-
8940), stating that he was unable to work due to PTSD.  The 
veteran signed and dated the form on March 6, 2003, and the 
application contains a stamp which appears to indicate that 
it was processed at the RO on March 24, 2003.  The veteran 
made no mention of diabetes mellitus on his application.

In connection with his TDIU claim, the RO obtained VA 
clinical records, dated from October 2000 to December 2003.  
In pertinent part, these records show that the veteran was 
diagnosed as having diabetes mellitus in 2002.  He was 
prescribed medication for diabetes in February 2003 and 
continued to receive regular treatment thereafter.

In a December 23, 2003 rating decision, the RO granted 
service connection for diabetes mellitus effective March 24, 
2003, the date of receipt of his TDIU application.  The RO 
indicated that although the veteran had not submitted a claim 
of service connection for diabetes mellitus, such a claim had 
been inferred based on his Vietnam service and VA clinical 
records showing a diagnosis of diabetes mellitus in 2002.  
See 38 C.F.R. §§ 3.307, 3.309 [providing presumptive service 
connection for certain diseases, including diabetes mellitus, 
based on presumed exposure to herbicide agents during Vietnam 
service].  The RO notified the veteran of its decision in a 
letter dated December 30, 2003.

Coincident with the issuance of the notification letter, 
however, the RO received a claim of service connection for 
diabetes mellitus from the veteran.  The claim was received 
at the RO on December 30, 2003.  In his claim, the veteran 
indicated that he had been diagnosed as having diabetes one 
year prior.  

Through his former attorney, the veteran appealed the 
effective date assigned by the RO.  Neither he nor his former 
attorney, however, provided any specific argument in support 
of his appeal.  

Analysis

In this case, the veteran is a "Nehmer class member" within 
the meaning of 
38 C.F.R. § 3.816(b)(1) and has a "covered herbicide 
disease" [i.e., diabetes mellitus] within the meaning of 38 
C.F.R. § 3.816(b)(2).  However, a review of the record 
indicates that VA has never denied a claim of service 
connection for diabetes mellitus from the veteran, including 
between September 25, 1985 and May 3, 1989.  He does not 
contend otherwise.  Thus, an earlier effective date is not 
warranted under 38 C.F.R. § 3.816(c)(1).  

Likewise, the veteran did not submit a claim for diabetes 
mellitus between May 3, 1989 and May 8, 2001, the effective 
date for the regulation which added diabetes mellitus as a 
disease presumptively due to in-service exposure to 
herbicides.  See Liesegang, supra.  He does not contend 
otherwise.  Thus, an earlier effective date is not warranted 
under 38 C.F.R. § 3.816(c)(2).  

Finally, the veteran did not submit a claim of service 
connection for diabetes mellitus within one year of his 
separation from service in May 1971.  Again, he does not 
contend otherwise.  Thus, 38 C.F.R. § 3.816(c)(3) is 
inapplicable.  

Because these requirements have not been met, 38 C.F.R. § 
3.816 provides that the effective date of the award of 
service connection for diabetes must be determined in 
accordance with §§ 3.114 and 3.400.

38 C.F.R. §  3.114 pertains to effective dates based on 
liberalizing legislation.  That regulation stipulates that if 
a claim for benefits is filed or reviewed by VA more than one 
year after the issuance of the liberalizing law, the evidence 
of record must show that the claimant met all eligibility 
criteria for the liberalized benefit on the effective date of 
the liberalizing law or VA issue and that such eligibility 
existed continuously from that date to the date of claim or 
administrative determination of entitlement.

Here, the effective date of the regulation which added 
diabetes mellitus as a disease presumptively due to in-
service exposure to herbicides is May 8, 2001.  The veteran, 
however, was not diagnosed as having diabetes until 2002, 
more than one year later.  He does not contend otherwise.  
Thus, the evidence does not show that the veteran met all 
eligibility criteria for service connection for diabetes as 
of May 8, 2001, the effective date of the liberalizing law, 
nor does the evidence show that diabetes existed continuously 
from that date until the date of the December 2003 claim and 
rating decision.  See Hickson v. West, 12 Vet. App. 247,253 
(1999) [In order to establish service connection for the 
claimed disorder, there must first be medical evidence of a 
current disability].  

Turning to 38 C.F.R. § 3.400, that regulation provides that 
where, as here, the claim is received more than one year 
following service separation, the effective date of an award 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  

In this case, as set forth above, the RO has assigned an 
effective date of March 24, 2003, corresponding to the date 
of receipt of the veteran's application for TDIU.  The Board 
observes, however, that the veteran made no reference to 
diabetes on that application.  See 38 U.S.C. § 5101(a); 38 
C.F.R. §§ 3.1(p), 3.155(a); see also Brannon v. West, 12 Vet. 
App. 32 (1998) [holding that while the Board must interpret 
an appellant's submissions broadly, the Board is not required 
to conjure up issues that were not raised by the appellant].   

Rather, the record indicates that the veteran first filed a 
claim of service connection for diabetes in December 2003.  
The Board has reviewed the record and can find no indication, 
nor does the veteran contend, that there was a pending claim 
of service connection for diabetes mellitus prior to that 
date.  See Servello v. Derwinski, 3 Vet. App.  196 (1992) 
[the Board must look at all communications that can be 
interpreted as a claim, formal or informal, for VA benefits].

The Board has considered whether the 2002 VA clinical records 
diagnosing the veteran with diabetes mellitus may be 
considered a claim of service connection for that disability.  
Under 38 C.F.R. § 3.157, the date of a VA hospitalization or 
examination may be accepted as an "informal claim"; 
however, that regulation  applies only to claims for 
increased ratings or to reopen previously denied claims, and 
it is manifestly not applicable to original service 
connection claims.  
See Crawford v.  Brown, 5 Vet. App. 33, 35 (1993).

In summary, the Board has reviewed the record and can find 
nothing else which remotely resembles a claim of service 
connection for diabetes mellitus prior to December 2003.  As 
noted, under 38 C.F.R. § 3.400 provides that the effective 
date of an award is the date of receipt of the claim or the 
date entitlement arose, whichever is later.  

Based on the facts of this case, therefore, the Board 
concludes that entitlement to an effective date for service 
connection for diabetes mellitus earlier than that currently 
assigned, March 24, 2003, is not shown.  Indeed, the March 
2003 date which was assigned by the RO appears to be overly 
generous, given that the veteran did not mention diabetes 
mellitus until December 2003.  See Brannon, supra.  However, 
the Board will not disturb the RO's finding in this regard.  

The benefit sought on appeal is accordingly denied.

2.  Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus.

The veteran also seeks entitlement to a disability rating in 
excess of the currently assigned 20 percent initial rating 
for diabetes mellitus.  He and his former attorney provided 
no substantive argument as to this issue.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule),  
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).



Fenderson considerations

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2005); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been appealed, it was possible for 
a veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

Schedular criteria

The veteran's diabetes mellitus is evaluated as 20 percent 
disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2005).

Under Diagnostic Code 7913, a 20 percent rating is assigned 
when diabetes mellitus requires insulin and restricted diet, 
or; oral hypoglycemic agent and restricted diet.  

A 40 percent rating is assigned when diabetes mellitus 
requires insulin, restricted diet, and regulation of 
activities.  

A 60 percent rating is assigned when diabetes mellitus 
requires more than one daily injection of insulin, restricted 
diet, and regulation of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated;

A 100 percent rating is assigned for diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities, (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  

Analysis

The veteran is seeking an increased rating for his service-
connected diabetes.  Although he has submitted no argument in 
support of his appeal, the Board infers that he believes that 
his symptomatology is more severe than is compensated by the 
currently assigned 20 percent rating.  

Schedular rating

As set forth above, in order to warrant a rating in excess of 
20 percent, the evidence must show that the veteran's 
diabetes mellitus requires insulin, restricted diet, and 
regulation of activities.  The Court has observed that use of 
the conjunctive "and" means that all requirements must be 
met.  Cf. Cotton v. Brown, 7 Vet. App. 325, 327 (1995).

A review of the record, including post-service VA clinical 
records and an April 2004 VA medical examination report, 
shows that the veteran was diagnosed as having diabetes in 
2002 and was first prescribed oral hypoglycemic agents in 
February 2003.  He does not, however, require insulin 
injections or regulation of activities, defined in Diagnostic 
Code 7913 as "avoidance of strenuous  occupational and 
recreational activities."  In fact, at the time of the April 
2004 VA examination, the examiner indicated that the veteran 
had no restriction on his activities as a result of diabetes.  
The examiner further indicated that the veteran had no 
history of ketoacidosis or hypoglycemic reactions requiring 
hospitalizations, nor did he have a history of diabetic 
retinopathy, or other symptoms such as loss of muscle 
strength or anal pruritis.  He did report occasional numbness 
in the feet.  The diagnoses were diabetes mellitus type 2, 
and hypertension, not related to diabetes.  

In short, the evidence does not show that the veteran's 
activities are restricted because of his diabetes mellitus.  
To the contrary, the most recent VA medical examiner 
indicated that the veteran's diabetes did not require 
restriction of his activities.  Since all three requirements 
for a 40 percent rating are not met, the statutory 
requirements are not met or nearly approximated, and a higher 
disability rating is not  warranted.  The Board further notes 
that the even more stringent requirements for disability 
ratings in excess of 40 percent are obviously also not met.  
The evidence does not show that the veteran's diabetes 
mellitus requires more than one daily injection of insulin, 
regulation of activities, episodes of ketoacidosis, 
hypoglycemic reactions requiring hospitalizations.

The Board additionally observers that there is of record no 
medical evidence which documents any complications of 
diabetes which would be separately rated.  Although 
hypertension has been diagnosed, the April 2004 VA examiner 
specifically opined that this was not related to the 
veteran's diabetes mellitus.  There is no competent medical 
evidence to the contrary.

Fenderson considerations

As noted above, in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

The RO, in its December 2003 rating decision, granted service 
connection for diabetes mellitus and assigned a 20 percent 
disability rating therefor, effective March 24, 2003.  This 
rating was based on the VA clinical records and examination 
report discussed above, which demonstrate disability at the 
20 percent level.   None of this evidence shows that a rating 
in excess of that currently assigned could be awarded at any 
time since the effective date of the grant of service 
connection.  The veteran has pointed to no specific evidence 
that would support the assignment of staged ratings.  
Accordingly, staged ratings are not appropriate for the 
service-connected diabetes mellitus.

Extraschedular rating consideration

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the  
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2004); see also Fanning v. Brown, 4  
Vet. App. 225, 229 (1993).

In this case, there is no evidence of an unusual clinical 
picture, symptoms which are out of the ordinary, or any other 
factor which could be characterized as exceptional or unusual 
regarding the veteran's shrapnel wound scar.  The VA examiner 
did not indicate in April 2004 that the veteran's diabetes is 
in any way out of the ordinary clinically, and no indeed 
extraordinary factors are otherwise evident in the medical 
evidence.  There is no indication that the veteran has been 
hospitalized for his service-connected diabetes.  

With respect to interference with employment, on his March 
2003 TDIU application, the veteran indicated that he had not 
worked since 1992.  However, he made no mention of his 
diabetes, and indeed it does not appear that diabetes 
mellitus was diagnosed for years thereafter. Moreover, there 
is no indication from the medical evidence of record that the 
diabetes would markedly interfere with his ability to work.  
Rather, it has been characterized as well-controlled.  

Any loss of ability to work is contemplated in the veteran's 
current 20 percent disability rating.  Loss of industrial 
capacity is the principal factor in  assigning schedular 
disability ratings.  See 38 C.F.R. §§  3.321(a), 4.1.  
Indeed, 38 C.F.R. § 4.1 specifically states:  [g]enerally, 
the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  

Accordingly, a referral for extraschedular evaluation is not 
warranted in this case. 

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the assignment of a rating in excess of 20 percent for the 
veteran's diabetes mellitus.  The benefit of the doubt rule 
is therefore not for application because the evidence is not 
in relative equipoise.  The benefit sought on appeal is 
accordingly denied.

3.  Entitlement to an increased rating for service-connected 
shrapnel wound scar of the left lower leg, currently 
evaluated as 10 percent disabling.

Pertinent law and regulations

Disability ratings - in general 

The criteria pertaining to disability ratings in general have 
been set forth above and will not be repeated here.  

Specific rating criteria

As a preliminary matter, the Board observes that in 2002, the 
rating criteria for evaluating skin disabilities were 
amended.  See 67 Fed. Reg. 49596 (July 31, 2002) [effective 
August 30, 2002].  Because the veteran's claim dates from 
March 2003, however, only the current schedular criteria are 
applicable.  

The veteran is currently assigned a 10 percent evaluation for 
his shrapnel wound scar of the left lower leg, pursuant to 38 
C.F.R. § 4.118, Diagnostic Code 7804.  Under that code, a 
maximum 10 percent rating is warranted for superficial scars 
(i.e., scars that are not associated with underlying tissue 
damage) that are painful on examination.  38 C.F.R. § 4.118,  
Diagnostic Code 7804 (2005). 

Analysis

The veteran seeks an increased disability rating for his 
service-connected shrapnel wound scar of the left lower leg.  
He has submitted no specific argument in support of his 
appeal.  

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In this case, given the nature of the veteran's 
disability, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

After having carefully considered the matter, the Board has 
concluded that Diagnostic Code 7804 [scars, superficial, 
painful on examination] is the most appropriate diagnostic 
code by which to evaluate the veteran's service-connected 
disability.  

With respect to the other codes for evaluating scars, 
Diagnostic Code 7802 provides for a 10 percent disability 
rating for scars which are superficial, do not cause limited 
motion and which have an area or areas of 144 square inches 
(929 sq. cm.) or greater.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7802 (2005).  In this case, the May 2003 VA medical 
examination report shows that the veteran's scar measures 8 
by 2 centimeters.  Thus, application of this code does not 
avail the veteran.  

Under Diagnostic Code 7803, scars, superficial and unstable, 
warrant a 10 percent evaluation.  A superficial scar is one 
not associated with underlying soft tissue damage.  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  In this case, there 
is no indication that the veteran's shrapnel wound scar is 
unstable.  Rather, on VA medical examination in May 2003, 
there was no ulceration or breakdown of the skin and no other 
findings of indicative of instability.  Thus, this code is 
inapplicable.  

Finally, Diagnostic Code 7805 is inapplicable because the 
veteran's scar does not limit the function of any body parts.  
Indeed, at the May 2003 VA medical examination, the examiner 
indicated that although the veteran reported a pulling 
sensation when he walked, there was no limitation of motion 
caused by the scar and no other affirmative findings of 
limitation were noted.  

In summary, the veteran's symptoms consist of sensitivity 
around a superficial scar on the left lower leg, which is 
congruent with the assignment of Diagnostic Code 7804.  The 
Board can identify nothing in the evidence to suggest that 
another diagnostic code would be more appropriate and the 
veteran has pointed to no such alternative provision.  

Schedular rating

The veteran is currently assigned a 10 percent disability 
rating for shrapnel wound scar of the left leg.  Ten percent 
is the maximum schedular rating available under Diagnostic 
Code 7804.  Under these circumstances, no basis exists for 
the assignment of an increased rating under Diagnostic Code 
7804.

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38  
C.F.R. § 4.25 (2005); see also Esteban v. Brown, 
6 Vet. App.  259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2005); Fanning v. Brown, 4 Vet. App. 
225 (1993).

The veteran's service-connected disability is currently 
characterized as shrapnel wound scar of the left lower leg.  
The record contains no evidence of service-connected 
neurological symptomatology, muscle damage, or other 
affirmative findings other than the scar.  The veteran's 
disability, which amounts to complaints of sensitivity in the 
area of the scar, is effectively encompassed  by 
consideration of Diagnostic Code 7804.  

Extraschedular rating consideration

In this case, there is no evidence of an unusual clinical 
picture, symptoms which are out of the ordinary, or any other 
factor which could be characterized as exceptional or unusual 
regarding the veteran's shrapnel wound scar to warrant 
referral for consideration of an extraschedular rating under 
38 C.F.R. § 3.321.  The VA examiner did not indicate in May 
2003 that the veteran's scar disability is in any way out of 
the ordinary clinically.  There is no indication that the 
veteran has been hospitalized for his service-connected scar.  

With respect to interference with employment, as noted above 
on his March 2003 TDIU application, the veteran indicated 
that he had not worked since 1992.  However, he made no 
mention of his scar, which has existed since service.  There 
is no indication from the medical evidence of record that the 
veteran's scar would markedly interfere with his ability to 
work.  In any event, any loss of ability to work is 
contemplated in the veteran's current 10 percent disability 
rating.  Loss of industrial capacity is the principal factor 
in  assigning schedular disability ratings.  See 38 C.F.R. §§  
3.321(a), 4.1.  Accordingly, a referral for extraschedular 
evaluation is not warranted in this case. 



Conclusion

In conclusion, for the reasons and bases expressed above the  
Board finds that the preponderance of the evidence is against 
the assignment of a rating in excess of 10 percent for the 
veteran's shrapnel wound scar of the left lower leg.  The 
benefit of the doubt rule is therefore not for application 
because the evidence is not in relative equipoise.  The 
benefit sought on appeal is accordingly denied.

4.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.

Pertinent law and regulations 

Increased disability ratings - in general 

The criteria pertaining to disability ratings in general have 
been set forth above and will not be repeated here.  

Specific schedular criteria

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disorders.  
See 38 C.F.R. § 4.130.  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of  
the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute  
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under § 
4.130 is not restricted to the symptoms provided in the 
diagnostic code.  Instead, VA must consider all symptoms of a 
claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the DSM-IV (American Psychiatric Association:  
Diagnostic and  Statistical Manual of Mental Disorders (4th 
ed. 1994)).  Id.

The current 30 percent disability rating requires: 

Occupational and social impairment with an occasional 
decrease in work efficiency  and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and  conversation normal), due to such symptoms as depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, and recent events).

A 50 percent disability rating requires:

Occupational and social impairment with  reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly  learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work 
relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting; inability to establish and 
maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including  maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130. 

Global Assessment of Functioning 

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267  
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See 38 C.F.R. § 4.130  [incorporating by 
reference the VA's adoption of the DSM-IV  for rating 
purposes].

Analysis

The veteran is seeking an increased initial disability rating 
for his service-connected PTSD, which is currently evaluated 
as 30 percent disabling under 38 C.F.R. 
§ 4.130, Diagnostic  Code 9411 (2005).  He has submitted no 
specific argument in support of his claim, but apparently 
contends that the symptomatology associated with his PTSD is 
more severe than is contemplated by the currently assigned 
rating.  He has also submitted an application for TDIU on 
which he indicates that he is unable to work due to PTSD. 

Schedular rating

After a careful review of the record, and for reasons and 
bases expressed immediately below, the Board finds that the 
veteran's PTSD symptomatology does not warrant a rating in 
excess of the currently assigned 30 percent.  

A review of the post-service medical evidence indicates that 
the veteran evidently does not receive medical treatment for 
his PTSD.  The VA clinical records associated with the record 
on appeal are negative for notations of treatment for PTSD 
and the veteran reported at the May 2003 VA medical 
examination that he was under no psychiatric treatment, nor 
did he take any psychiatric medications.  

At the VA psychiatric examination in May 2003, the veteran 
reported that he had a high school education and last worked 
as a welder in 1992.  He indicated that he had worked in that 
position for 5 years and was laid off after the company 
closed.  He indicated that he had been unable to find a job 
since that time due to his age and his drinking problem.  
With respect to his social situation, the veteran indicated 
that he was unmarried, did not stay in contact with his 
family, and had not had a girlfriend for 15 years.  He 
reported that he was a loner with no friends or need for 
social contacts.  

Examination showed that the veteran made poor eye contact, 
had a flattened affect, and had minimal social skills.  
However, he was cooperative and attentive and demonstrated no 
unusual behaviors.  He denied depression and there was no 
clinical evidence of a mood disorder.  His thoughts were 
logical and coherent and he answered questions relevantly.  
He denied hallucinations and recent problems with anger.  
With respect to PTSD symptoms, the veteran acknowledged that 
he did not have very many symptoms.  He indicated that he had 
some trouble sleeping and did not get along well with others, 
but made no mention of flashbacks, nightmares, or other PTSD 
symptoms.  

Crucially, in the Board's estimation, the diagnoses included 
PTSD by history, schizoid personality, and alcohol 
dependence.  The examiner assigned a GAF of 45, but indicated 
that most of the veteran's problems stemmed from his 
alcoholism and schizoid personality disorder.  The examiner 
further indicated that it did not appear that the veteran's 
PTSD symptoms were affecting him to any significant degree 
presently.  Rather, he indicated that the veteran's alcohol 
problems played a major part in his inability to find and 
keep a job.  The veteran was referred to a substance abuse 
program.  

Based on the foregoing evidence, the Board finds that the 
criteria for a rating in excess of 30 percent for PTSD have 
not been met.  In short, the medical evidence
Indicates that the veteran's PTSD diagnosed by history only, 
plays a negligible role in his industrial and social 
impairment.

[The Board observes in passing that personality disorders are 
is deemed to be congenital or developmental abnormalities and 
are not considered to be disabilities for the purposes of 
service connection.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 
(2002); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996), 
and cases cited therein.  Moreover, no compensation shall be 
paid if a disability is the result of the veteran's own 
willful misconduct, including the abuse of alcohol or drugs. 
See 38 U.S.C.A. § 105 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.1(n), 3.301 (2002); see also VAOPGPREC 2-97 (January 16, 
1997).] 

As noted above, in order to be assigned the next higher 50 
percent disability rating there must be evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such caused by PTSD.   Here, although 
there is undoubtedly social and industrial impairment, the 
competent medical evidence of record clearly indicates that 
such is caused by the veteran's non service-connected alcohol 
abuse and personality disorder, not the service-connected 
PTSD.  
Cf. Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The veteran has reported that he had last worked in 1992 and 
had had difficulty maintaining employment since that time.  
The veteran also reported significant social impairment.  
However, the examiner attributed such impairment, and indeed 
most of the veteran's psychiatric symptomatology, to the 
veteran's nonservice-connected alcohol abuse and schizoid 
personality disorder.  Thus, these symptoms may not be 
considered in evaluating the veteran's service-connected 
PTSD.  

To the extent that the veteran himself attributes his various 
problems to the service-connected PTSD rather than non 
service-connected alcohol abuse and personality disorder, it 
is now well-settled that as a lay person without medical 
training he is not competent to attribute symptoms to a 
particular cause or to otherwise comment on medical matters 
such as diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The veteran's contentions along these lines are 
patently self-serving and are lacking in credibility and 
probative value.  See Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) [VA cannot ignore a veteran's testimony simply 
because the veteran is an interested party; personal interest 
may, however, affect the credibility of the evidence].

In this case, therefore, the Board finds that the overall 
picture of the veteran's  symptomatology does not more nearly 
approximate the criteria for a rating in excess of 30 
percent.  

Extraschedular consideration

With respect to the question of an extraschedular rating, the 
Board notes that there is no evidence of an unusual clinical 
picture, symptoms which are out of the ordinary, or any other 
factor which could be characterized as exceptional or unusual 
regarding the veteran's PTSD to warrant referral for 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321.  The VA examiner did not indicate in May 2003 that the 
veteran's PTSD disability is in any way out of the ordinary 
clinically.  There is no indication that the veteran has been 
hospitalized for his service-connected PTSD.  In fact, in 
reviewing the post-service VA clinical records, it does not 
appear that the veteran has received treatment for his PTSD.  

With respect to interference with employment, on his March 
2003 TDIU application, the veteran indicated that he had not 
worked since 1992 due to PTSD.  As set forth above, however, 
the VA examiner attributed the veteran's employment 
limitations to nonservice-connected alcohol abuse and 
schizoid personality disorder.  There is no indication from 
the medical evidence of record that the veteran's PTSD, in 
and of itself, would markedly interfere with his ability to 
work.  As discussed above, the Board finds the veteran's 
statements to be lacking credibility and probative value.  

Any loss of ability to work is contemplated in the veteran's 
current 30 percent disability rating.  Loss of industrial 
capacity is the principal factor in  assigning schedular 
disability ratings.  See 38 C.F.R. §§  3.321(a), 4.1.  
Accordingly, a referral for extraschedular evaluation is not 
warranted in this case. 

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the assignment of a rating in excess of 30 percent for the 
veteran's PTSD.  The benefit of the doubt rule is therefore 
not for application because the evidence is not in relative 
equipoise.  The benefit sought on appeal is accordingly 
denied.

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.

Pertinent law and regulations 

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2005).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15 (2005).

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal 
employment shall not be considered substantially gainful 
employment."  38 C.F.R. § 4.16(a) (2005).

In Moore, 1 Vet. App. at 359 (1991), the Court further 
discussed the meaning of "substantially gainful 
employment."  The Court noted the following standard 
announced by the United States Court of Appeals in Timmerman 
v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2005).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a) (2005).

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  In evaluating a veteran's 
employability, consideration may be given to his level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or impairment 
caused by non service-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19 (2005).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  The Board is bound in its decisions 
by the regulations, the Secretary's instructions, and the 
precedent opinion of the chief legal officer of VA. 38 
U.S.C.A. § 7104(c) (West 2002).  In a pertinent precedent 
decision, the VA General Counsel concluded that the 
controlling VA regulations generally provide that veterans 
who, in light of their individual circumstances, but without 
regard to age, are unable to secure and follow a 
substantially gainful occupation as the result of service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria 
include a subjective standard.  It was also determined that 
"unemployability" is synonymous with inability to secure 
and follow a substantially gainful occupation.  VAOPGCPREC 
75-91.

Factual background

According to the evidence on file, the veteran has completed 
high school and one year of college study.  He reports that 
he has experience as a laborer and custodian.  On his March 
2003 TDIU application, the veteran indicated that he was last 
employed in 1992, and became too disabled to work in December 
1992.  

The veteran's service-connected disabilities are diabetes 
mellitus (20 percent disabling); a shrapnel wound scar of the 
lower left leg (10 percent disabling); and PTSD (30 percent 
disabling).  These disability ratings have been discussed at 
length above.  The combined disability rating is 50 percent.

Analysis

As discussed immediately above, TDIU may be awarded on either 
a schedular basis or an extraschedular basis.  The Board will 
address these in turn.

Schedular basis

The veteran's combined disability rating is 50 percent.  
Thus, the veteran fails to meet the schedular criteria for 
consideration of a total rating based on individual 
unemployability due to service-connected disabilities.  See 
38 C.F.R. § 4.16(a) (2005).

Extraschedular basis

In accordance with 38 C.F.R. § 4.16(b), the Board has 
considered whether the veteran's claim for TDIU should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2005).

The level of disability created by the three service-
connected disabilities has been discussed at some length 
above in connection with the increased rating issues.  That 
discussion will not be repeated.  The Board will not belabor 
its conclusion that the evidence does not suggest that 
extraschedular ratings should be considered for any of the 
service-connected disabilities.  The Board must still address 
the matter of whether the three service-connected 
disabilities, in combination, are productive of 
unemployability.

The Board again notes that on the most recent VA psychiatric 
examination, in May 2003, the examiner indicated that 
virtually all of the veteran's industrial impairment was due 
to the veteran's nonservice-connected alcohol abuse and 
schizoid personality.  He indicated that the veteran's 
service-connected PTSD did not affect him that much.  As 
noted above, the regulation specifically requires that the 
impact of non-service connected disabilities may not be 
considered in reaching a determination of unemployability for 
VA purposes.  As for the diabetes mellitus and the leg scar, 
as has been discussed above there is no indication that 
either in any way would impact the veteran's employability, 
including in combination with each other and with the PTSD. 

The Board further notes that the record contains no medical 
evidence that the veteran's PTSD, or any other service-
connected disability, either by itself or in combination, 
renders him unable to secure and follow a substantially 
gainful occupation.  To the extent that the veteran 
pronounces himself unable to work due to his service-
connected disabilities, in particular PTSD, his contention is 
outweighed by the objective evidence which indicates that he 
left work because he was laid off and that he has been unable 
to resume working due to non service-connected problems such 
as alcohol abuse. 

In short, although the veteran's service-connected 
disabilities no doubt cause some degree of industrial 
impairment, this is recognized in the currently assigned 
50 combined disability rating.  See Van Hoose, supra.  The 
evidence does not show that the veteran's service-connected 
disabilities, in and of themselves, prevent him from 
substantially gainful employment.  Therefore, the Board has 
concluded that the veteran's claim for TDIU does not warrant 
referral to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration.

Conclusion

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
claim.  The veteran's claim of entitlement to TDIU is 
accordingly denied.


ORDER

Entitlement to an effective date earlier than March 24, 2003 
for the award of service connection for diabetes mellitus is 
denied.  

Entitlement to an initial disability rating in excess of 20 
percent for diabetes mellitus is denied.

Entitlement to an increased rating for a shrapnel wound scar 
of the left lower leg is denied.

Entitlement to an increased rating for PTSD is denied.

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities is 
denied.  



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


